EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Messina on 07/05/2022.

The application has been amended as follows: 
TITLE:		IMAGE FORMING APPARATUS INCLUDING A FOGGING TONER AMOUNT ESTIMATION SECTION

CLAIM 1.	An image forming apparatus comprising: 
an image bearing member with a surface on which an electrostatic latent image is formed; a charger configured to charge the image bearing member; 
a development device configured to develop the electrostatic latent image formed on the image bearing member into a toner image by supplying a toner to the image bearing member; 
a development power supply configured to apply a bias voltage to the development device; 
an electric current measuring section configured to measure a development current flowing in the development device; 
a calculating section configured to calculate a surface potential of the image bearing member based on the development current measured by the electric current measuring section; and an estimating section configured to estimate a fogging toner amount, the fogging toner amount being an amount of toner moved due to fogging, wherein the electric current measuring section measures the development current that flows in the development device in a charged state in which the charger has charged the image bearing member, 
when the fogging toner amount estimated by the estimating section is less than a prescribed threshold, the calculating section calculates a value of the bias voltage at which the development current stops flowing as the surface potential, and 
when the fogging toner amount estimated by the estimating section is less than the prescribed threshold, the development power supply applies a bias voltage for image formation according to the surface potential calculated by the calculating section.

Allowable Subject Matter
Claims 1-5 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLENE HEREDIA whose telephone number is (571)272-8393. The examiner can normally be reached M-F: 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Arlene Heredia/Primary Examiner, Art Unit 2852